UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2011 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 333-175509 West End Indiana Bancshares, Inc. (Exact name of registrant as specified in its charter) Maryland 36-4713616 (State or other jurisdiction of in Company or organization) (I.R.S. Employer Identification Number) 34 South 7th Street, Richmond, Indiana (Address of Principal Executive Offices) Zip Code (765) 962-9587 (Registrant’s telephone number) N/A (Former name or former address, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such requirements for the past 90 days. YES oNO x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES oNO x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x No shares of the Registrant’s common stock, par value $0.01 per share, were issued and outstanding as of December 22, 2011. West End Indiana Bancshares, Inc. Form 10-Q Index Page Part I. Financial Information Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets as of September30, 2011 (unaudited) and December 31, 2010 1 Condensed Consolidated Statements of Income for the Three Months and Nine Months Ended September 30, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 Part II. Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults upon Senior Securities 32 Item 4. [Removed and Reserved] 32 Item 5. Other Information 32 Item 6. Exhibits 32 Signature Page 33 EXPLANATORY NOTE West End Indiana Bancshares, Inc., a Maryland Company (the “Registrant”), was formed on June 24, 2011 to serve as the stock holding company for West End Bank, S.B. (the “Bank”) as part of the mutual-to-stock conversion of West End Bank, MHC (the “MHC”), the Bank’s federally chartered mutual holding company.As of September 30, 2011, the conversion had not been completed, and, as of that date, the Registrant had no assets or liabilities, and had not conducted any business other than that of an organizational nature.Accordingly, financial and other information of the MHC on a consolidated basis is included in this Quarterly Report. Part I. – Financial Information Item 1. Financial Statements West End Bank, MHC Condensed Consolidated Balance Sheets September 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest-bearing demand deposits Cash and cash equivalents Investment securities available for sale Loans held for sale – Loans, net of allowance for loan losses of $1,882,540 and $1,699,465 Premises and equipment Federal Home Loan Bank stock Interest receivable Bank-owned life insurance Foreclosed real estate held for sale Other assets Total assets $ $ Liabilities and Equity Liabilities Deposits $ $ Federal Home Loan Bank advances Interest payable Other liabilities Total liabilities Commitments and Contingencies Equity Retained earnings Accumulated other comprehensive income Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these financial statements. 1 West End Bank, MHC Condensed Consolidated Statements of Income Three Months Ended September 30, Nine Months Ended September 30, (Unaudited) Interest and Dividend Income Loans receivable, including fees $ Investment securities Other Total interest income Interest Expense Deposits Federal Home Loan Bank advances Total interest expense Net Interest Income Provision for loan losses Net Interest After Provision for Loan Losses Other Income Service charges on deposit accounts Loan servicing income, net ) ) ) Debit card income Gain on sale of loans Net realized gains on sales of available-for-sale securities Gain on cash surrender value of life insurance Gain (loss) on sale of other assets ) ) Other income Total other income Other Expense Salaries and employee benefits Net occupancy Data processing fees Professional fees Advertising ATM charges Postage and courier FDIC insurance premiums Other expenses Total other expenses Income Before Income Tax Income tax expense Net Income $ The accompanying notes are an integral part of these financial statements. 2 West End Bank, MHC Condensed Consolidated Statement of Cash Flows Nine Months Ended September 30, (Unaudited) Operating Activities Net income $ $ Items not requiring (providing) cash Provision for loan losses Depreciation and amortization Investment securities amortization, net Investment securities gains ) ) Loss (gain) on sale of other assets ) Loan originated for sale in the secondary market ) — Proceeds from loan sales in the secondary market — Gain on loans sold ) ) Net change in Interest receivable ) ) Interest payable Cash surrender value of life insurance ) ) Prepaid FDIC insurance Other adjustments ) Net cash provided by operating activities Investing Activities Purchases of securities available for sale ) ) Proceeds from maturities of securities available for sale Proceeds from sales of securities available for sale Proceeds from redemption of FHLB stock — Purchases of FHLB stock ) — Proceeds from sale of loans Net change in loans ) ) Purchase of premises and equipment ) ) Proceeds from sale of foreclosed real estate Other investing activities ) Net cash used in investing activities ) ) Financing Activities Net change in demand deposits, money market, NOW and savings accounts Net change in certificates of deposit ) Repayment of FHLB advances ) ) Proceeds from FHLB advances Net cash provided by financing activities Net Change in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Year Cash and Cash Equivalents, End of Year $ $ Additional Cash Flows Information Interest paid $ $ Income taxes paid Real estate acquired in settlement of loans Sale and financing of foreclosed real estate The accompanying notes are an integral part of these financial statements. 3 West End Bank, MHC Form 10-Q Notes to Condensed Consolidated Financial Statements West End Bank, MHC (Company) is a federally chartered mutual holding company whose principal activity is the ownership and management of its wholly owned subsidiary.West End Bancshares, Inc., a federally chartered stock holding company, is a wholly owned subsidiary of West End Bank, MHC.West End Bank, S.B (Bank) is a state stock savings bank that is a wholly owned subsidiary of West End Bancshares, Inc.The Bank is primarily engaged in providing a full range of banking and financial services to individual and corporate customers in the areas surrounding Richmond, Indiana.The Bank is subject to competition from other financial institutions.The Bank is subject to the regulation of certain federal and state agencies and undergoes periodic examinations by those regulatory authorities. NOTE 1: Basis of Presentation The accompanying condensed consolidated financial statements were prepared in accordance with instructions for Form 10-Q and, therefore, do not include information or footnotes necessary for a complete presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles.Accordingly, these financial statements should be read in conjunction with the consolidated financial statements and notes thereto of the Company included in the West End Indiana Bancshares, Inc.’s Prospectus dated November 10, 2011, as filed with the Securities and Exchange Commission pursuant to Securities Act Rule 424(b)(3) on November 18, 2011.However, in the opinion of management, all adjustments (consisting of only normal recurring accruals) which are necessary for a fair presentation of the financial statements have been included.The results of operations for the three-month and nine-month periods ended September 30, 2011, are not necessarily indicative of the results which may be expected for the entire year.The condensed consolidated balance sheet of the Company as of December 31, 2010 has been derived from the audited consolidated balance sheet of the Company as of that date. NOTE 2: Principles of Consolidation The consolidated financial statements include the accounts of West End Bank, MHC and its wholly owned subsidiary, West End Bancshares, Inc. and West End Bank, S.B., the wholly owned subsidiary of West End Bancshares, Inc., and West Corp, Inc., the wholly owned subsidiary of West End Bank, S.B.All significant intercompany accounts and transactions have been eliminated in consolidation. 4 NOTE 3: Securities The amortized cost and approximate fair values of securities are as follows: September 30, 2011 (Unaudited) Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Approximate Fair Value (In Thousands) Available for sale Municipal bonds $ $
